Citation Nr: 0908889	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  08-21 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) based on claimed personal assaults.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk




INTRODUCTION

The Veteran had active service from September 1972 to 
February 1973.
This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.
  
In his June 2008 substantive appeal (on VA Form 9), the 
Veteran requested a Central Office hearing before a Board 
member.  In an October 2008 letter, he was notified that his 
hearing had been scheduled for November 19, 2008, but he 
failed to appear for the proceeding and has not provided an 
explanation for his absence or requested to reschedule the 
hearing.  Therefore, the Veteran's hearing request is 
considered withdrawn.  38 C.F.R. § 20.704(d) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reveals a diagnosis of possible noncombat-related 
PTSD based on two unverified sexual assaults in service.  
Unfortunately, the Board finds that additional development is 
needed before it can consider the Veteran's claim on the 
merits.

The Veteran's PTSD claim is based on two in-service personal 
assaults.  Because personal assault is an extremely personal 
and sensitive issue, many incidents are not officially 
reported, which creates a proof problem with respect to the 
occurrence of the claimed stressor.  In such situations it is 
not unusual for there to be an absence of service records 
documenting the events the Veteran has alleged.  Therefore, 
evidence from sources other than the Veteran's service 
records may corroborate an account of a stressor incident.  
See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).   

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2008).

If PTSD is based on an in-service personal assault, evidence 
from sources other than the Veteran's records may corroborate 
the Veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy (emphasis added).  38 C.F.R. § 3.304(f)(3) 
(2008).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
received to an appropriate mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

In this case, the Veteran claims that the personal assaults 
occurred while he was stationed at Fort Polk, Louisiana from 
December 12, 1972 to February 14, 1973.  The Veteran contends 
he was attacked by a private H. who started calling him 
derogatory terms and physically pushing him.  The two men got 
into a fight resulting in the military police (MPs) taking 
the Veteran into the MP station.  At the station, the MPs 
wanted the Veteran to mop the floor at the MP station.  The 
Veteran refused because he believed his hand was broken.  The 
Veteran asked the MPs for medical treatment for his hand.  
The MPs refused to provide the Veteran with medical 
treatment, and instead proceeded to batter the Veteran until 
he was almost unconscious.  During this event, a detective 
walked into the room, and stopped the event before the 
Veteran was unconscious.  After this event, the Veteran was 
given two choices: go home or go to trial.  The Veteran chose 
to leave the military under honorable conditions.

The Veteran's account of his personal assaults are not 
documented in the available service personnel and service 
medical records.  The VA RO attempted to locate records 
pertaining to these personal assaults from the U.S. Army 
Crime Records Center and from the U.S. Army Criminal 
Investigation Division.  No relevant records were found.  

However, other sources appear to corroborate parts of his 
allegations.  For example, the record confirms that the 
Veteran experienced depression and behavioral problems during 
service.  In October 1972, the Veteran was diagnosed with 
anxiety.  Additionally, from October 1972 to December 1972, 
the Veteran's personnel file shows excellent marks.  In 
January 1973, the Veteran was convicted of assault, his first 
conviction, and was punished with a monetary fine, extra 
duty, and restricted duty.  The Veteran's January 1973 
discharge examination noted on the attached disposition form 
that the Veteran had a depressed mood with "no significant 
mental illness."

Since the Veteran had some depression and behavioral problems 
in service, a VA psychiatric examination is needed to 
determine whether his PTSD is due to a personal assualt in 
service.  Generally, the existence of a stressor is not a 
medical determination, but for personal assault cases VA 
regulation states that a medical opinion may be obtained to 
determine whether an assault actually occurred.  See 
38 C.F.R. § 3.304(f)(3) (2008) (VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred).

Additionally, the Board finds that remand is necessary 
because the September 2006 notice letter does not comply with 
the notice provisions for PTSD cases based on personal 
assualt.

Accordingly, the case is REMANDED for the following actions:

1.  In accordance with governing legal 
criteria, namely 38 C.F.R. § 3.304(f)(3), 
send the Veteran an appropriate stressor 
development letter.  He must be notified 
that his claimed personal assaults 
in service may be corroborated by 
evidence from sources other than his 
service records, as defined in this 
regulation.  All specific examples of 
alternative sources of evidence listed in 
§ 3.304(f)(3) must be included in the 
notification letter.  And he must be 
given an opportunity to submit this type 
of alternative supporting evidence.

2.  Upon receipt of any additional 
evidence is response to this notice, 
undertake any and all further development 
action indicated by the evidence.  Then 
make a preliminary determination as to 
whether there is any credible supporting 
evidence that the Veteran was assaulted 
during his military service.  Put a 
statement of this determination in the 
claims file.

3.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
etiology of his PTSD.  The claims file, 
including a complete copy of this remand, 
must be made available to the designated 
examiner for a review of the pertinent 
medical and other history.  Following a 
review of the Veteran's claims file, 
completion of the examination, and 
receipt of all test results, the examiner 
should render an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the Veteran 
was assaulted in service.

If it is determined that a personal 
assault occurred in service, or at least 
as likely as not did, the examiner must 
then determine whether the Veteran has 
PTSD at least partly as a consequence of 
that assault.  The examiner should be 
instructed that only the 
in-service assault may be considered as a 
stressor, as opposed to any pre- and 
post-service stressors, including any 
stressors he may have experienced since 
service.  The examiner should utilize the 
fourth edition of the American 
Psychiatric Association 's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, 
the examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied, and identify the 
stressor(s) supporting the diagnosis.

4.  Then readjudicate the Veteran's claim 
for PTSD in light of the additional 
evidence.  If the claim is not granted to 
his satisfaction, send the Veteran and 
his representative a Supplemental 
Statement of the Case (SSOC) and give 
them an opportunity to respond to it 
before returning the record to the Board 
for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



